DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species 1 (claims 1-17) in the reply filed on 6/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, upon further review, claims 2-5, 11, 13, 15-17 are directed to a non-elected embodiment and is thus hereby WITHDRAWN.  Claims 1, 6-10, 12, 14 are examined accordingly.

Drawings
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, regarding claim 1, it is unclear if applicant is claiming the combination of the case and cosmetic product or whether applicant is claiming the subcombination of the case capable of functioning with a cosmetic product.  The preamble suggests the subcombination whereas the body of the claims suggests the combination.  For purposes of examination, the claims will given their broadest reasonable interpretation and be treated as directed to the subcombination; however, clarification of the scope of the claims is required.  Furthermore, “the form of disc(s)” lack antecedent basis, the term “for example” renders the scope of the claims unclear as to whether applicant is explicitly claiming the limitations following the term, it is unclear what “its thickness” is referring to, “the latter” and “the bottom” lack antecedent basis, “means for removable attachment” is unclear for the following reasons:
Claim limitation “means for removable attachment” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because applicant recites structure of the such means in the dependent claims.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claim 9-10, “the elements having magnetic properties” lack antecedent basis and it is unclear what these elements are referring to since they are not recited in parent claim 1.  
Regarding claim 12, “the lister”, “the lateral borders” lack antecedent basis.  It is unclear what “the lister” is since there is no technical definition for such a term and the original disclosure does not provide for such a definition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 8,540,077 to Yoshida et al. (Yoshida).
Regarding claim 1, Yoshida discloses a case (Fig 1) for cosmetic product in the form of discs (42) that can contain a solid, waxy or paste like formula, comprising at least a base (10)  comprising a continuous bottom without an opening and walls defining at least one inner housing directly receiving at least one disc of cosmetic product, a cover (20) articulated with respect to the base about a rear pivot axis (30),  a spacer plate (41a, b) comprising at least one opening passing through its thickness in order to form a compartment directly surrounding the disc of cosmetic product in order to maintain the latter between said plate and bottom of the base, wherein the space plate and the base respectively comprise means for removable attachment (41b, S) cooperating with each other so that said spacer plate is mounted in said base in a completely detachable manner (col. 12, ll. 50-55).
Regarding claim 9-10, as best understood, Yoshida further discloses the case capable of functioning with elements of magnetic properties as recited since it has the structure as recited.


Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,681,127 to Gueret.
Regarding claim 1, Gueret discloses a case (Fig 1) for cosmetic product in the form of discs that can contain a solid, waxy or paste like formula (intended use), comprising at least a base (1)  comprising a continuous bottom (5) without an opening and walls (4) defining at least one inner housing capable of directly receiving at least one disc of cosmetic product, a cover (2) articulated with respect to the base about a rear pivot axis (at 8),  a spacer plate (3’, Fig 5) comprising at least one opening (23, 24) passing through its thickness in order to form a compartment capable of directly surrounding the disc of cosmetic product in order to maintain the latter between said plate and bottom of the base, wherein the space plate and the base respectively comprise means for removable attachment (projecting portions, recesses 14, col. 7, ll. 35-40) cooperating with each other so that said spacer plate is mounted in said base in a completely detachable manner (Fig 2).  In particular, since Gueret discloses the structure of the case as recited, then it would also be capable of functioning with cosmetic products as recited.
Regarding claim 14, Gueret further discloses spacer plate (3’) comprising a plurality of housings (23, 24) in order to house a plurality of discs (intended use).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of US Patent No. 5,005,697 to Jimbo et al. (Jimbo).
 Regarding claim 6, Yoshida teaches the case of claim 1 but does not teach the means to be magnetic elements.  However, Jimbo discloses a cosmetic case and in particular discloses container compartment inserts (3) mounted within the container base (1) in completely detachable manner using magnetic elements (4).  One of ordinary skill in the art would have found it obvious to substitute the removable attachment means of Yoshida with a functionally equivalent magnetic element as suggested by Jimbo in order to removably attach the spacer plate and base since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 7, the modified Yoshida further teaches means for removable attachment being magnets (4, Jimbo) and metal parts (5, Jimbo).

Claim(s) 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of US 2015/0230520 to Barrett.
Regarding claim 6, 8, Yoshida teaches the case of claim 1 but does not teach the means to be magnetic elements.  However, Barrett discloses a case and in particular discloses container compartment insert (54) mounted within the container base (12) in completely detachable manner using magnetic elements (38), the magnetic elements being only magnets (38).  One of ordinary skill in the art would have found it obvious to substitute the removable attachment means of Yoshida with a functionally equivalent magnetic element as suggested by Barrett in order to removably attach the spacer plate and base since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 12, as best understood, the modified Yoshida further discloses elements (38) having magnetic properties disposed respectively at the spacer plate and at the lateral borders of the base (Barrett, Fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735